Case 1:19-cv-01710-JLS-MJR Document 22 Filed 08/19/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

HOWARD W. HOFFARTH,
Plaintiff,

v. 19-cv-1710 (JLS) (MJR)
SISTERS OF CHARITY HOSPITAL OF
BUFFALO, NEW YORK, SISTERS OF
CHARITY FOUNDATION, INC., THE
CITY OF BUFFALO, JOHN DOE NOS.
1-5, JANE DOE NOS. 1-4,

Defendants.

 

DECISION AND ORDER

 

As relevant here, Plaintiff Howard W. Hoffarth asserts against the City of
Buffalo various constitutional claims pursuant to 42 U.S.C. § 1983 and a state-law
claim for breach of a non-delegable duty. Dkt. 1. Hoffarth seeks damages related
his time at Sisters of Charity Hospital between December 26 and December 30,
2016, during which he alleges physical abuse and confinement against his will. See
id.

Defendant City of Buffalo moved to dismiss the claims against it under
Federal Rule of Civil Procedure 12(b)(6). Dkt. 12. Hoffarth responded in opposition,
and Defendant City of Buffalo replied. Dkts. 16, 18. This Court referred the case to
United States Magistrate Judge Michael J. Roemer for all proceedings under 28
U.S.C. §§ 636(b)(1)(A) and (B). Dkt. 17. Judge Roemer held oral argument and, on

July 20, 2020, issued a Report, Recommendation, and Order (“R&R”),
Case 1:19-cv-01710-JLS-MJR Document 22 Filed 08/19/20 Page 2 of 3

recommending that this Court grant Defendant City of Buffalo’s motion to dismiss.
Dkts. 20, 21. Neither party objected to the R&R, and the time to do so has expired.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 686(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Though not required to do so, this Court reviewed the R&R and the
complaint. Based on that review and absent any objections, the Court accepts and
adopts Judge Roemer’s recommendation to grant Defendant City of Buffalo’s

motion.
Case 1:19-cv-01710-JLS-MJR Document 22 Filed 08/19/20 Page 3 of 3

For the above reasons and those in the R&R, the Court GRANTS Defendant
City of Buffalo's motion to dismiss (Dkt. 12) and DISMISSES all claims against it,

with prejudice.! The Clerk of the Court shall terminate the City of Buffalo as a

defendant.

SO ORDERED.

Dated: August 19, 2020 as
Buffalo, New York ae 7 7

/ F fr
, 4 ~ |
( — “ tw “4 =

Y

JOHN L. “SINATRA. JR.
UNITED STATES DISTRICT. JUDGE

 

 

1 Defendants Sisters of Charity Hospital and Sisters of Charity Foundation
answered the complaint. Dkt. 11. Defendants John Doe Nos. 1-5 “have yet to be
identified, served or appear.” Dkt. 21, at 11. n.3. Nor does it appear that
Defendants Jane Doe Nos. 1-4 have been identified, served, or appeared. Therefore,
Hoffarth’s claims against those defendants remain pending at this time.
